Citation Nr: 1824254	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-31 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for hearing loss.

2. Entitlement to service connection for tinnitus. 

3. Entitlement to service connection for ischemic heart disease.

4. Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Daniel Smith, Attorney


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1968 to December 1970. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from April 2011, October 2011, and July 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO) in Lincoln, Nebraska and Chicago, Illinois.   

The issues of entitlement to service connection for ischemic heart disease and a higher initial rating for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's hearing loss manifested many years after service and is otherwise not related to service.

2. The Veteran's tinnitus manifested many years after service and is otherwise not related to service.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2017).

2. The criteria for service connection for tinnitus have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See id.  

Regarding the claims for hearing loss and tinnitus, the Veteran has not raised issues with the duties to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) (applying Scott to the duty to assist).  Moreover, while new evidence was received following the August 2014 Statement of the Case, the evidence was not material to the issues of service connection for hearing loss and tinnitus.  Instead, the evidence addressed treatment for the Veteran's PTSD, lung cancer, and cardiovascular conditions.  To the extent the evidence discussed treatment for the Veteran's hearing disorder, the Board found it was not material to the issue of nexus.  Accordingly, all due process considerations have been satisfied. 

The pertinent regulations were provided to the Veteran in the Supplemental Statement of the Case and will not be repeated here.
Service Connection for Bilateral Hearing Loss and Tinnitus

The Veteran contends that his hearing loss and tinnitus disorders are the result of his in-service MOS as a heavy vehicle driver and exposure to other acoustic trauma such as mortar attacks.  His MOS and military noise exposure is confirmed by his military records. The Board finds, however, that the Veteran is not entitled to service connection for his hearing loss and tinnitus.  

Because hearing loss and tinnitus are "chronic diseases" under 38 C.F.R § 3.309(a), the Board first analyzed entitlement to presumptive service connection pursuant to 38 C.F.R. § 3.303(b).  The Veteran's service treatment records, which appear to be complete, do not show complaints of or treatment for hearing loss or tinnitus.  His separation audiological evaluation was normal and he denied hearing loss and ear trouble on his separation report of medical history.  Thus, the evidence does not show any notation or chronic manifestation of the disorders in service. 

Furthermore, the evidence does not show that the Veteran's hearing loss and tinnitus began within one year after service nor a continuity of symptomatology since service.  He underwent a physical evaluation for his SSA disability claim in May 1995 and was determined to "hear normally spoken voice."  He was also afforded a VA examination in August 1995 at which time his "head, face, neck, sinuses, mouth and throat, ears and eyes" were determined normal.  In fact, post-service medical records do not show a diagnosis of hearing loss until May 2000, when the Veteran was treated for complaints of hearing issues and ringing.  The Veteran confirmed this timeline during his July 2011 VA examination when he reported that his hearing loss and tinnitus symptoms began in approximately 2000, thirty years after separation from service.  

In light of the medical and lay evidence, the Board finds that symptoms of hearing loss and tinnitus were not chronic in service or continuous after service separation, and these disorders did not manifest to a compensable degree within one year of service separation.  The Board thus finds that the Veteran is not entitled to presumptive service connection for either disorder. 

That does not end the inquiry.  Service connection can still be granted on a direct basis for a disability that begins after service if it is related to an in-service disease or injury.  The evidence is clear that the Veteran was exposed to noise in service.  The Board finds, however, that the evidence does not demonstrate that the Veteran's hearing loss and tinnitus disorders are related to the in-service noise exposure.  In making this determination, the Board relied heavily on the extensive period of time between separation from service and manifestation of the disorders, the Veteran's significant history of occupational and recreational noise exposure, and the July 2011 VA medical opinion.  

During the July 2011 VA examination, the Veteran reported first experiencing hearing loss and tinnitus issues approximately 10 to 12 years prior to the examination.  He also reported experiencing occupational and recreational noise exposure, with hearing protection, for many years after separation from service.  After review of the claims file and lay statements, the July 2011 examiner concluded that the hearing loss and tinnitus disorders are less likely than not related to service.  The examiner relied on the Veteran's normal hearing at separation, the lack of change in hearing thresholds from entrance to separation greater than audiometric measurement error, his report of medical history, his statement that his disorders manifested in approximately 2000, and his history of significant occupational and recreational noise exposure to support her conclusion.  The Board accords this medical opinion significant probative value because it included a rationale and alternative theory of etiology, relied on an accurate factual basis, and addressed the Veterans contentions.  

The Board considered the Veteran's contention that his disorders are related to service.  As a layperson, the Veteran is not competent to report that his current hearing loss or tinnitus was caused by in-service noise exposure, which is a complex medical question that requires the opinion of a medical professional.   See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 20070; Layno v. Brown, 6 Vet. App. 465 (1994).  This is particularly true in light of the extensive period of time between the Veteran's in-service noise exposure and manifestation of his hearing loss and tinnitus disorders.  Thus, the Veteran's nexus statements are not competent evidence.

In consideration of the evidence, including the Veteran's service records, post-service medical records, and the Veteran's statements and submissions, the Board finds that his hearing loss and tinnitus are not related to service.  As the preponderance of the evidence is against the Veteran's claims, the benefit-of-the-doubt rule does not apply and service connection for hearing loss and tinnitus is denied.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

The Board finds that the issues of entitlement to service connection for ischemic heart disease and a higher initial rating for PTSD must be remanded for further development.  Regarding the PTSD claim, the Veteran's treatment records suggest that his PTSD has worsened due to his diagnosis of and treatment for the service-connected lung cancer.  In light of the passage of time since his July 2014 examination and evidence that his symptoms have worsened, the Board finds that a remand is necessary for an updated VA PTSD examination. 

Regarding the Veteran's claim for service connection for ischemic heart disease, in March 2011, a VA examiner reviewed the conflicting medical evidence and opined the Veteran did not have ischemic heart disease, to include coronary artery disease.  Since that time, additional medical records have been developed that warrant getting another opinion.  Specifically, a March 2017 record shows treatment for atherosclerotic disease in the aorta and a February 2017 record states that "coronary artery disease is seen" following a CT scan of the chest.  In April 2017, however, the Veteran underwent a stress perfusion study, which was assessed as "probably negative" for ischemia.  The Board thus finds that a VA examination and medical opinion is necessary to clarify whether the Veteran has a current diagnosis of ischemic heart disease.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he list all relevant private medical providers for his PTSD and cardiovascular disorders and authorize VA to obtain any outstanding records from them.  Notify him that, in the alternative, he can provide these records to VA.  

2. Obtain all records from Indianapolis VAMC from February 2017 to the present and from the VA Illiana Health Care System from July 2017 to the present.  

3.  DO NOT PROCEED WITH THE FOLLOWING INSTRUCTIONS UNTIL ALL VA ANY PRIVATE MEDICAL RECORDS HAVE BEEN OBTAINED, TO THE EXTENT POSSIBLE.

4. Then, schedule the Veteran for a VA examination with an appropriate examiner to determine whether he has ischemic heart disease.  

In assessing the exact nature of the Veteran's cardiovascular disorder, the examiner should consider the private February 2017 record that states "coronary artery disease is seen" following a CT scan of the chest, the private March 2017 record that shows treatment for "atherosclerotic disease in the aorta," and the private April 2017 stress perfusion study that was assessed as "probably negative" for ischemia.  

A complete rationale for any opinion rendered should be included.  

5. Schedule the Veteran for a VA PTSD examination to assess the current severity of his PTSD. 

6. After completion of the above, the issues should be readjudicated.  If any of the benefits sought on appeal are not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded the appropriate time period within which to respond thereto.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


